DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the amendment made to the claims on 11/01/2022.
Claims 1-2, 15-20, 34-39, 55 and 57-58 are pending in the application. Claims 38-39, 55 and 57-58 are currently amended. claims 1-2, 15-20 and 34-37 are withdrawn without traverse in response to the restriction requirement. Claim 56 is currently cancelled. Claims 38-39, 55 and 57-58 are hereby examined on the merits.	

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 38 is objected to because of the following informalities:  “GI” in line 5 should be removed.  Appropriate correction is required.
Claim 58 is objected to because of the following informalities: “a subsequent period of time”  in line 2-3 should read “the subsequent period of time”.  Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-39, 55 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 recites consuming a nutrition of 30-40 GI prior to an activity, a first energy supplement of 40-50 GI prior to the activity, a second energy supplement of 50-60 GI prior to the activity, a third energy supplement of 60-70 GI during the activity, and a fourth energy supplement of 70-80 GI during the activity. However, the examiner does not find in the disclosure as originally filed the support for the aforementioned five consumptions being associated with the same activity. For example,
- page 6, line 28-page 7, line 4 of the specification recites consuming a nutrition of GI of 30-40 prior to “an activity”, and page 7, line 6-12 recites consuming an energy supplement of 40-50 GI prior to “an activity” which does not make it clear the two activities are the same activity.
-page 7, line 14-20 recites consuming an energy supplement of 50-60 GI prior to “the activity” but it is unclear which activity here it is in connection with; similarly, page 7, line 22-31-page 8, line 8 recites consuming an energy supplement of 60-70 GI and an energy supplement of 70-80 GI in the middle of “the activity” but again it is unclear which activity they are corresponding to;
-further, page 10, line 8-21 is suggesting that at least an energy supplement of 60-70 GI (e.g., 65 GI) and an energy supplement of 70-80 GI (e.g., 75 GI) are for different activities, e.g., the former is for an activity of relative high intensity having a relative short duration or the like, and the latter is for an activity of a relative high intensity having a long duration (see page 10, line 11-12 and 20-21).
Therefore, the examiner submits that there is no sufficient support in the disclosure for the five consumptions being associated with the same activity. 
Claims 39, 55 and 57-58 depend from claims 38 and therefore incorporate the written description deficiency therein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 and 55-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38, “shortly” or “directly” as in  “consuming a second energy supplement of between about 50 and 60 GI for a third period of time shortly or directly before the activity” renders the claim indefinite, for the reason that it is unclear that consuming the energy supplement how soon before the activity is regarded as “ shortly or directly before the activity”. Clarification is required.
Claims 39, 55 and 57-58 depend from claim 38 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-39, 55 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Walton, “Glycaemic index and optimal performance”, Sports med., 1997, 23(3), pp. 164-172 (hereinafter referred to as Walton) in view of Thomas, “Carbohydrate feeding before exercise: effect of glycemic index”, Int. J. Sports Med., 1991, 12, pp. 180-186 (hereinafter referred to as Thomas) and Febbraio, “Preexercise carbohydrate ingestion, glucose kinetics, and muscle glycogen use: effect of the glycemic index”, J. Appl. Physiol. 2000, 89, pp. 1845-1851 (hereinafter referred to as Febbraio).
Regarding claims 38, 55 and 57, Walton teaches that athletes wishing to consume carbohydrates 30 to 60 minutes before exercise should be encouraged to ingest low GI foods. Consuming these types of foods will decrease the likelihood of creating hyperglycaemia and hyperinsulinaemia at the onset of exercise, while providing exogenous carbohydrate throughout exercise. It is recommended that high GI foods be consumed during exercise to ensure rapid digestion and absorption, which will lead to elevated blood glucose levels during exercise (Summary; page 168-169, para. 3.1 and 3.2). Ingestion of low GI foods 30-60 min prior to exercise is interpreted to read on the limitation about consuming an energy supplement for a period of time shortly or directly before the activity.
Walton is silent regarding consuming blood sugar stabilizing nutrition of a GI of 30-40 and consuming an energy supplement of 40-50 GI or 50-60 GI, prior to the activity.
In the same field of endeavor, Thomas teaches that consuming a meal (e.g., lentils) having a low GI value of 26-32 (e.g., 29±3) 1 hour before a prolonged strenuous exercise (e.g., cycling ) prolongs endurance by inducing less postprandial hyperglycermia and hyperinsulinmia, when compared with a high GI meals such as potato (Abstract; page 181, “ Study Design” and “Foods”).
Also in the same field of endeavor, Febbraio teaches that consuming a carbohydrate food (e.g., muesli that consists of oats and wheat) having a low GI value of 52 half an hour before exercise could provide a more stable metabolic response (Abstract; page 1846, right column, first para. and para. that bridges page 1850 and 1851).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have ingested an energy supplement having a GI value that is between 26-52 prior to exercise with reasonable expectation of success, given that prior art teaches that eating low GI food having a GI value of 26-52 before exercise will deliver the benefit of prolonging endurance by inducing less postprandial hyperglycermia and hyperinsulinmia and/or providing a more stable metabolic response. See MPEP 2144.05 I. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
Further, where Walton as modified by Thomas and Febbraio teaches that it is suitable to consume a low GI food having a GI value of 26-52 before exercise for those benefits such as prolonging endurance and/or providing a more stable metabolic response, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have consumed the low GI food once or multiple times before the exercise such that the amount of food is sufficient in prolonging endurance and/or providing a more stable metabolic response for the aforementioned benefit, absent a showing of the new result in connection with the multiple feedings. Mere duplication of feeding step has no patentable significance unless a new and unexpected result is produced.
On the limitation about staged increased GI feedings before the activity: food taken before the activity/exercise is intended to provide energy (e.g., glucose or blood sugar) to the activity/exercise, and prior art teaches that consuming low GI food before the exercise allows for slower digestion (e.g., prolonging endurance, avoiding a high blood sugar level, and/or providing a more stable metabolic response), and consuming high GI food allows for rapid digestion which leads to elevated blood glucose levels; in other words, prior art has established a trend that lower GI food is taken before exercise to avoid a high blood sugar level and to provide a prolonged supply of glucose, and higher GI or food is taken during exercise such that it could quickly provide glucose, therefore, it would have been obvious to a skilled artisan to consume low GI food that takes shorter time to digest (e.g., low GI food with higher GI value) when it is close to the start of the exercise such that sufficient amount of glucose will be available for the activity, absent a showing of the criticality associated with the claimed multiple periods of staged increased in GI consumed before the activity.
Where Walton as modified by Thomas and Febbraio teaches consuming a low GI food having a GI value of 26-52 before exercise, and consuming a high GI foods during exercise, it would have been obvious to consume a food or energy supplement having a GI that is higher than 52, such as 60-70, 65, 70-80 and 75 during exercise so as to ensure rapid digestion and absorption, which will lead to elevated blood glucose levels during exercise.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have consumed a high GI food on multiple occasions during exercise, because where prior art has established that consuming a high GI food during exercise could ensure rapid digestion and absorption, consuming a high food multiple times would have provided more immediate energy for the exercise. Additionally, knowing that the higher GI a food has, the quicker the blood sugar it will raise, a skilled artisan would have been motivated to consume food with higher GI when more energy is needed during the activity.
Regarding claim 39, considering the high GI food is taken during the exercise, it would have been obvious to have consumed the food in a short while without affecting the exercise. As such the time as disclosed in claim 39 is  merely obvious variant of the prior art. On the other hand, it is customary for people to finish a meal/food in a short amount of time.
Regarding claim 58, Walton as modified by Thomas and Febbraio teaches what has been recited above but is silent regarding consuming a high GI food after 90-120 min of commencement of the activity. However, given that Walton teaches consuming a high GI food during exercise for the benefit of ensuring rapid digestion and absorption, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to consume the high GI food whenever immediate energy is needed to support the performance. As such the time as recited in the claim is merely an obvious variant of the prior art.
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection, applicant argues on pages 7-8 of the Remarks that the cited arts fail to teach more than one form of nutrition is consumed before an activity. Applicant goes on to assert that cited arts fails to teach multiple periods of staged increase in GI before, and during the activity.
Applicant’s arguments are considered but found unpersuasive because:
First, regarding the multiple feedings before the activity, where Walton as modified by Thomas and Febbraio teaches that it is suitable to consume a low GI food having a GI value of 26-52 before exercise for those benefits such as prolonging endurance and/or providing a more stable metabolic response, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have consumed the low GI food once or multiple times before the exercise such that the amount of food is sufficient in prolonging endurance and/or providing a more stable metabolic response for the aforementioned benefit, absent a showing of the new result in connection with the multiple feedings.
Second, regarding the limitation about staged increased GI feedings before the activity: food taken before the activity is intended to provide energy (e.g., glucose) to the activity, and prior art teaches that consuming low GI food before the exercise allows for slower digestion (e.g., prolonging endurance and/or providing a more stable metabolic response), and consuming high GI food allows for rapid digestion which leads to elevated blood glucose levels; in other words, prior art teaches a trend that higher GI food is needed during exercise such that it could quickly provide glucose, and lower GI food is needed before exercise to provide a prolonged supply of glucose, therefore, it would have been obvious to a skilled artisan to consume low GI food that takes shorter time to digest (e.g., low GI food with higher GI value) when it is close to the start of the exercise such that sufficient energy would be available for the activity, absent a showing of the criticality associated with the claimed multiple periods of staged increased in GI consumed before the activity. Unfortunately, applicant has not shown any new result showing otherwise.
Third, regarding the limitation about multiple staged increased GI feedings during the activity: it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have consumed a high GI food on multiple occasions during exercise, because where prior art has established that consuming a high GI food during exercise could ensure rapid digestion and absorption, consuming a high food multiple times would have provided more immediate energy for the exercise. Additionally, knowing that the higher GI a food has, the quicker the blood sugar it will raise, thus a skilled artisan would have been motivated to consume food with higher GI when more energy is needed during the activity. Unfortunately, applicant has not shown any new result showing otherwise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793